Citation Nr: 1331052	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  07-29 171	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a left leg disorder.

4.  Entitlement to service connection for a right leg disorder.

5.  Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran reportedly served on active duty in the Navy from December 1956 to September 1960 and subsequently in the Army from December 1960 to January 1973, including a tour in Vietnam.  The only DD Form 214 in the file concerns his service in the Army from February 1964 to January 1970, but does indicate he had active service in addition to that six-year period totaling 12 years, 3 months, and 19 days. 

This appeal to the Board of Veterans' Appeals (Board) is from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied service connection for a neck disorder, back disorder, left leg disorder, right leg disorder, left knee condition, posttraumatic stress disorder (PTSD), and bilateral tinnitus.

In an April 2011 decision since issued, however, the Board granted service connection for PTSD and remanded the other claims for further development.

In an even more recent August 2012 decision, on remand, the Appeals Management Center (AMC) granted service connection for bilateral tinnitus.

Consequently, only the claims for a neck disorder, back disorder, left and right leg disorders, and left knee disorder remain, and the Veteran has indicated he is withdrawing his appeal of these remaining claims, so the Board is summarily dismissing them.



FINDING OF FACT

On December 21, 2012, prior to the promulgation of a decision in this appeal concerning these remaining claims, the Veteran indicated he is withdrawing them.


CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal of these remaining claims.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn his appeal of these remaining claims.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these remaining claims and they are dismissed.


ORDER

The appeal is dismissed.


		
Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


